FOR IMMEDIATE RELEASE Jacksonville, FL – Blue Water Ventures International, Inc (the “Company”) (OTC Trading symbol “BWVI”) announced today that it has acquired location data on multiple potential shipwreck targets in international waters off the coast of the United States.The data, which BWVI has purchased from Cobalt Blue Exploration, LLC (CBE), was collected during CBE’s 30 years of commercial fishing enterprise. BWVI plans an initial assessment of four of the sites, with preliminary dives and archaeological reviews launching in July under Chief Archaeologist James Sinclair, MA. BWVI President Keith Webb commented that the Cobalt Blue Exploration research documents show modern and historic targets which fall in line with the Company’s Phase II business model to conduct recovery operations in deep waters. The intrinsic antique value of coins, bullion and other forms of shipwreck treasure is never easy to determine.In the final analysis, sunken treasure like all other antiques is only worth what a collector is willing to pay for it.Professional appraisals are usually based upon the previous record of sales prices which comparative objects have realized.Widespread publicity from documentary films, traveling exhibits, high-profile magazine articles and professional publications always helps to enhance the collector’s value of any shipwreck treasure.Welcome to the adventure!Follow the company’s progress on our website http://www.bwvint.com and also on our social media outlets. Matters discussed in this press release contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These forward-looking statements are based on various assumptions and involve substantial risks and uncertainties, including, without limitation, those relating to successfully conclude the foregoing negotiations, the funding of resulting operations and our ability to do so profitably, as well as many other factors which may or may not be beyond our control.No guarantee can be given that the proposed actions, negotiations and capabilities herein can be concluded successfully. Blue Water Ventures International, Inc. W. Keith Webb (904)215-7601 keith@bwvkw.com Investor Relations Source: BLUE WATER VENTURES INTERNATIONAL, INC. Released: June 19, 2013
